DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 contains the limitation “a sheet-shaped structure comprising a wavelength conversion material that converts light in an ultraviolet region into light in a near infrared region” and also contains the limitation “the wavelength conversion 
 	A broad range or limitation of the emission range together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a maximum emission wavelength of 500 nm or more”, and the claim also recites “a near infrared region” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is a required feature of the claims.
	For the purpose of this Office Action, claim 1 will be treated as requiring the maximum emission wavelength to be 500nm or more and will be treated as if it reads “a sheet-shaped structure comprising a wavelength conversion material that absorbs light in an ultraviolet region”.



Claims 3-8 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

Claim 7 contains the limitation “first and second transparent sheets disposed on both surfaces, respectively, of the transparent sheet member”. It is unclear which surfaces the limitation “both surfaces” is referring to and how they relate to the side surface set forth in claim 1. 

Claim 8 is additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick et al. (WO 2015/002995A1, see US equivalent US 2016/0327714 listed on IDS filed 6/14/2021 for mapping).

Regarding claim 1, Patrick discloses a solar cell system in Figure 2 for generating electricity by absorbing sunlight, the solar cell system comprising: 

a power generation cell (64) disposed outside a side surface (62) of the sheet- shaped structure (Figure 2 and [84]-[85]), wherein: 
the wavelength conversion material (54) comprises a plurality of particles (Figure 2 and [82]), the wavelength conversion material (54) having a maximum emission wavelength of 500 nm or more ([167]-[168], The LSC has a peak emission at wavelengths longer than 850 nm). 

Patrick discloses an average particle diameter of the wavelength conversion material of 1nm to 100nm ([112]), but does not disclose the specifically claimed range of an average particle diameter of 10 to 400 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Patrick additionally discloses that the visible light transmittance Tvis in a wavelength range between 400-800nm of the sheet-shaped structure can be 90% or greater ([121]) and discloses that the sheet shaped structure can have a UV transmittance in an ultraviolet range Tuv of 10% or less ([122] and [125]). Therefore, Patrick discloses that a difference (Tvis - Tuv) between a visible light transmittance Tvis in a range of 380 nm or more and less than 780 nm and a UV transmittance Tuv in a 
 
Regarding claim 3, modified Patrick discloses all of the claim limitations as set forth above. Patrick additionally discloses that the visible light transmittance Tvis of the sheet-shaped structure is 60% or more ([121]).

Regarding claim 4, modified Patrick discloses all of the claim limitations as set forth above. Patrick additionally discloses that the maximum emission wavelength of the wavelength conversion material is 780 nm or more ([167]-[168], The LSC has a peak emission at wavelengths longer than 850 nm). 

Regarding claim 5, modified Patrick discloses all of the claim limitations as set forth above. Patrick additionally discloses that a maximum excitation wavelength of the wavelength conversion material is 400 nm or less (The particles can be chosen to absorb UV light only as discussed in [125], which has a maximum excitation wavelength of 400nm).

Regarding claim 6, modified Patrick discloses all of the claim limitations as set forth above. Patrick discloses an average particle diameter of the wavelength conversion material of 1nm to 100nm ([112]), but does not disclose the specifically claimed range of an average particle diameter of 10 to 200 nm. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, modified Patrick discloses all of the claim limitations as set forth above. Patrick additionally discloses that the sheet-shaped structure comprises: a transparent sheet member comprising the wavelength conversion material; and first and second transparent sheets disposed on first and second surfaces, respectively, of the transparent sheet member (See stacked transparent wavelength conversion sheets and transparent encapsulant layer in Figures 9 and 10 and [138]-[140] and [156]).

Regarding limitations recited in claim 7, which are directed to a method of making said sheet shaped structure (e.g. “a laminated structure”) it is noted that said limitations are not given patentable weight in the product claims. Even though a product-by- process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. /In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985). As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production. In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969). If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.). See MPEP 2113 and 2114. Therefore, since the sheet shaped structure as recited in claim 7 is the same as the sheet shaped structure disclosed by Patrick, as set forth above, the claim is 

Regarding claim 8, modified Patrick discloses all of the claim limitations as set forth above. Patrick additionally discloses that the transparent sheet member comprises a resin (polymer matrix material), and the wavelength conversion material is dispersed in the resin ([130]-[131]).


Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-8 have been considered but are moot as a result of the new grounds of rejection and the addition of the Patrick reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726